On Petition for Rehearing.
Hackney, O. J.
The petition for a rehearing denies the jurisdiction of this court. The Appellate Court has only such jurisdiction as is expressly conferred upon it. Branson v. Studabaker, 133 Ind. 147. Partition is not within the jurisdiction conferred by the statute upon the Appellate Court. .(Acts 1893, p. 29), We do not regard the question of jurisdiction as waived by a failure to present it while the appeal was pending in the Appellate Court, and before its transfer to this court. Jurisdiction over the subject-matter is not waived as it is, frequently, over the person. Upon a re-examination of the record we are confirmed *79in onr conclusion that the question originally considered and passed upon was presented by the record, and was correctly decided. The petition is overruled.